Citation Nr: 0737414	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to special monthly compensation based on aid and 
attendance or housebound status, for the purposes of accrued 
benefits.  


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  He died in August 2003.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied entitlement to special monthly compensation based on 
aid and attendance or housebound status on an accrued basis; 
granted service connection for cause of the veteran's death; 
and granted entitlement to basic eligibility to Dependents' 
Educational Assistance (DEA) from August [redacted], 2003.  In 
October 2003 the RO issued a notice of the decision, and the 
appellant timely filed a Notice of Disagreement (NOD) as to 
the denial of special monthly compensation.  Subsequently, in 
June 2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2004, the appellant timely filed a 
substantive appeal.  The RO supplied Supplemental Statements 
of the Case (SSOCs) in May 2007 and June 2007.

In the October 2003 NOD noted above, the appellant contended 
that the veteran had an earlier effective date for a 100 
percent rating for his liver disease pending at the time of 
his death.  In an April 2007 decision, the RO determined that 
the record failed to reveal such a pending claim, and the 
Board concurs with that finding.  See August 2003 NOD.  The 
RO nevertheless granted an effective date of May 16, 2000 for 
the veteran's 100 percent disability rating for his service 
connected end-stage liver disease, finding clear and 
unmistakable error (CUE) in a July 2001 decision, which 
granted a total disability rating, effective from June 17, 
2003.  The RO supplied notice of this decision in May 2007.  
The appellant did not disagree with this latter decision.

The appellant requested a videoconference hearing on these 
matters, but failed to show at the required time despite 
having received notice of the time and date of such hearing.  

In view of the grant of SMC based on the need for aid and 
attendance, the claim for SMC at the lesser housebound rate 
is moot.  38 C.F.R. § 3.350 (2007).   


FINDINGS OF FACT

1.	At the time of the veteran's death, he was service 
connected for end-stage liver disease, due to hepatitis C, 
evaluated at 70 percent.

2.	The appellant is the surviving spouse of the deceased 
veteran; the veteran had a claim pending before VA at the 
time of his death; and the appellant submitted a claim for 
accrued benefits within one year after the veteran's 
death.

3.	The evidence falls at least in relative equipoise with 
respect to whether the veteran was in need of regular aid 
and attendance due to his service connected disability.  


CONCLUSIONS OF LAW

The criteria for entitlement to special monthly compensation 
for accrued benefits purposes, based on the need for regular 
aid and attendance, have been met.  38 U.S.C.A. §§ 1114(l), 
1155, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 
3.352, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist an appellant with a 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that special monthly 
compensation based on the veteran's need for regular aid and 
attendance is warranted, and therefore, a further discussion 
of the VCAA duties as to these claims is unnecessary at this 
time.   


II. Accrued Benefits

a. Law & Regulations
A veteran's claim for disability compensation generally does 
not survive the veteran's death.  Sheets v. Nicholson, 20 
Vet. App. 463, 464 (2006); see Richard v. West, 161 F.3d 719, 
721 (Fed. Cir.1998); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  However, the accrued benefits provisions set forth 
at 38 U.S.C. § 5121 and 38 C.F.R. § 3.1000 create a mechanism 
that allows a veteran's spouse, children, or dependent 
parents to carry on, to a limited extent, the deceased 
veteran's claims for disability benefits.  Sheets, supra, at 
464-65; see Haines v. West, 154 F.3d 1298, 1300-01 
(Fed.Cir.1998); Landicho, supra.

At the time of the veteran's death in August 2003 and 
relevant to the instant case, 38 U.S.C. § 5121 provided that 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) . . . to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death . . . 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid" to the 
veteran's surviving spouse.  38 U.S.C.A. § 5121(a); accord 38 
C.F.R. § 3.1000(a); see Terry v. Principi, 367 F.3d 1291, 
1294 (Fed. Cir. 2004) ("By its own terms, § 5121(a) limits 
the total accrued benefit payments that a survivor may 
receive to those accrued benefits due and unpaid for up to a 
two-year period"); Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  The implementing regulation, 38 C.F.R. § 
3.1000(d)(4), defines "evidence in the file at date of 
death" as "evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death, in support of a claim for VA benefits 
pending on the date of death."  38 C.F.R. § 3.1000(d)(4); 
accord Ralston v. West, 13 Vet. App. 108, 113 (1999) 
("entitlement to accrued benefits must be determined based 
on evidence that was either physically or constructively in 
the veteran's file at the time of his death").  In addition, 
as contemplated by the regulation, "claim for VA benefits 
pending on the date of death" means "a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death."   38 C.F.R. § 3.1000(d)(5).  A "spouse" 
for the purposes of accrued benefits "means a surviving 
spouse of the veteran, whose marriage meets the requirements 
of § 3.1(j) or § 3.52.  Where the marriage meets the 
requirements of § 3.1(j) date of marriage and continuous 
cohabitation are not factors."  38 C.F.R. § 3.1000(d)(1).  
Pursuant to 38 C.F.R. § 3.1(j), "marriage" means "a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits 
accrued."  38 C.F.R. § 3.1(j).             

The United States Court of Appeals for the Federal Circuit 
has also determined that 38 U.S.C.A. § 5121 "does not . . . 
limit the payments recoverable to those that were accrued in 
the two years immediately preceding the veteran's death." 
Terry, supra (emphasis added).  Rather, "the clear and 
unambiguous language of 38 U.S.C. § 5121(a) only limits a 
survivor's recovery of accrued veteran's benefits to a 
maximum two-year period of benefits accrued at any time 
during the veteran's life."  Id., at 1296 (emphasis added).  
38 U.S.C.A. § 5121 also requires that a claimant-surviving 
spouse must have filed an application for accrued benefits 
within one year after the date of the veteran's death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c); accord Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The Board notes that 38 U.S.C.A. § 5121 underwent revisions 
in December 2003, which struck out the provision that limited 
recovery of due, yet unpaid, accrued benefits for a period 
not to exceed two years prior to the veteran's death.  See 
Pub. L. 108-183, § 104(a), (c)(1).  As a general matter, 
"[c]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Kuzma v. Principi, 341 F.3d 
1327, 1328 (Fed. Cir. 2003) (internal quotation marks and 
citation omitted).  Accordingly, when a new statute or 
regulation has been promulgated while a claim is still 
pending, the new provision will apply only to the period on 
and after its effective date, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that 
effective date.  See id.; VAOPGCPREC 7-03.  In the instant 
case, the December 2003 amendment expressly directed that the 
new, liberalizing changes applied only with respect to 
veterans' deaths occurring on or after December 16, 2003.  
Pub. L. 108-183, § 104(a), (c)(1); accord Nolan v. Nicholson, 
20 Vet. App. 340, 347 n.2 (2006) (noting that 2003 amendment 
to § 5121 does not apply to veterans' deaths occurring before 
December 16, 2003).  Because the veteran died prior to that 
date in August 2003, these revisions do not apply to the 
instant case.  

In addition, the implementing regulation, 38 C.F.R. § 3.1000, 
underwent an amendment on December 29, 2006 (effective 
January 29, 2007), which similarly does not impact the 
outcome of the instant case.  See 71 Fed. Reg. 78368-69 (Dec. 
29, 2006); 71 Fed. Reg. 37027, 37029 (June 29, 2006).  In 
enacting the January 2007 amendment, VA sought to "clarify 
existing regulatory provisions and to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003, Public Law 
108-183, which amended 38 U.S.C. 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary," 71 Fed. Reg. 78368 (Dec. 29, 2006), and made 
clear that "[i]f the beneficiary died prior to December 16, 
2003, and a claim for benefits under 38 U.S.C. 5121 was 
pending as of December 16, 2003, the claim will be 
adjudicated under the provisions of § 3.1000, and the VA 
regulations cited therein, in effect on December 16, 2003."  
71 Fed. Reg. 37029 (June 29, 2006).  In addition, because the 
amendment to 38 C.F.R. § 3.1000 does affect to the assignment 
of effective dates of awards under the facts of the instant 
appeal, the Board need not further address the changes 
exacted by this amendment.

b. Factual Background
April 2000 and July 2003 VA medical notes convey that the 
veteran and the appellant, while still married, were 
estranged.

The record reflects also that prior to the veteran's death, 
in a July 2003 decision, the RO granted an increased rating 
claim for service connected end-stage liver disease due to 
hepatitis C to 100 percent, effective June 17, 2003, the date 
it had become medically ascertainable that the veteran's 
disease had worsened, but it denied a claim for special 
monthly compensation based on aid and attendance.  The RO 
issued a notice of this decision in July 2003, and in August 
2003, just prior to his death, the veteran submitted an NOD 
with that determination, indicating his desire to file for 
special monthly compensation based on housebound status.  In 
reply, the RO issued a VCAA letter to the veteran, apprising 
him of the type of evidence needed to substantiate a claim 
for special monthly compensation based on aid and attendance 
and/or being housebound.  The veteran passed away shortly 
thereafter on August [redacted], 2003. 

Then, in September 2003, the appellant submitted a 
correspondence, seeking an earlier effective date prior to 
June 17, 2003 for the 100 percent disability rating for the 
veteran's service connected end-stage liver disease due to 
hepatitis C as well as special monthly compensation based on 
aid and attendance or housebound status for accrued benefits 
purposes.    

c. Discussion
The Board determines that the appellant properly may pursue 
the claim instantly on appeal for the purposes of accrued 
benefits.  First, although the veteran and the appellant 
apparently were estranged for a time, they continued to be 
married, and the appellant therefore meets the definition of 
"spouse," pursuant to 38 C.F.R. §§ 3.1000(d)(1) and 3.1(j).  
Additionally, at the time of his death, the veteran had a 
claim "pending" before VA within the meaning of 38 C.F.R. § 
3.1000(d)(5), namely, a claim for special monthly 
compensation based on aid and attendance or housebound 
status, as reflected in the August 2003 NOD.  Also, less than 
one month after the veteran passed away, in September 2003, 
the appellant submitted her claim for accrued benefits, which 
falls well within the one-year period required under 38 
U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c).  Accordingly, 
because the appellant has satisfied the threshold 
requirements for accrued benefits, the Board may consider the 
merits of her claim.  Parts III and IV address these issues.  


III. Special Monthly Compensation Based on Aid & Attendance

a. Law & Regulations
According to 38 U.S.C.A. § 1114(l), a wartime veteran may 
receive special monthly compensation if "as the result of 
service connected disability, [he] . . . is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance . . . ."  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3); accord Howell v. Nicholson, 19 Vet. App. 535, 
538 (2006) (outlining provisions of § 1114(l)); Tucker v. 
West, 11 Vet. App. 369, 371 (1998) (same).  The implementing 
regulation, 38 C.F.R. § 3.350(b)(3), specifically directs 
adjudicators to consider the criteria contained in 38 C.F.R. 
§ 3.352(a) when making determinations as to the need for 
regular aid and attendance.  38 C.F.R. § 3.350(b)(3) ("The 
criteria for determining that a veteran  is so helpless as to 
be in need of regular aid and attendance are contained in § 
3.352(a)").  

To this end, 38 C.F.R. § 3.352(a) provides that a decision-
maker must consider such factors as: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a); accord Prejean v. West, 13 Vet. App. 444, 
447-48 (2000).  It is not required that all of the disabling 
conditions enumerated be present before a favorable rating be 
made, however, at least one such condition must be present.  
Prejean, supra, at 448 (noting that "the Court stated that 
it was mandatory that VA consider the factors under section 
3.352(a) and that at least one of those factors must be 
present").  In addition, the particular personal functions 
that the claimant is unable to perform should be considered 
in connection with his condition as a whole, and it is only 
necessary that the claimant be so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a); accord Prejean, supra.  Further, 
determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed, but must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); accord Prejean, supra.   
       
Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


b. Factual Background
A July 2000 letter from the veteran's private physician, Dr. 
K.A.W., indicates that the veteran "is one hundred percent 
disabled from my perspective.  I think there is certainly no 
way that he could go back to work at this point in time."  

A June 21, 2003 VA medical note indicates that the veteran, 
who was in the hospital, "[s]tays in bed most of the time," 
but that he could feed himself.  A June 23, 2003 VA hospital 
report indicated that the veteran was anxious to go home.  At 
this point he moved all extremities well and denied pain.  He 
ambulated with a steady gait and requested towels for a 
shower.   

July 2003 VA medical reports disclose that the veteran had 
declining health and hospitalizations relating to his service 
connected end-stage liver disease.  

As reflected in August 2003 VA medical reports, the veteran 
had hospice care, and his caregiver had phoned VA to request 
a hospital bed, overbed table, shower chair, and hand held 
shower.  He also had recently been diagnosed with 
hepatocellular cancer, as referenced in an August 8, 2003 VA 
medical report.  Another August 8, 2003 VA medical report 
indicated that the veteran's level of assistance for 
activities of daily living (ADLs) qualified as 
"independent" (I) and that he performed such ADLs "at a 
high level," but the same note also documented that the 
veteran's caregiver "performs most IADL's for him."  As of 
August 11, the veteran's family was "planning on renting a 
vacation home for one week for a family get away."  The 
veteran's caregiver again called VA on August 25, stating 
that "he is in very poor health and doesn't believe that he 
would do well w/a 2 hr each way car trip."   

The veteran's death certificate indicates that he died on 
August [redacted], 2003.  

c. Discussion
The Board determines that the evidence falls at least in 
relative equipoise with respect to whether the veteran was in 
need of regular aid and attendance prior to his death within 
the meaning of 38 C.F.R. § 3.352(a).  In particular, while 
August 2003 medical reports indicated that the veteran could 
perform all activities of daily living independently, these 
records also indicate that he had hospice care and that his 
caregiver performed most of his activities of daily living 
for him.  In the Board's view, this evidence for and against 
a finding of need for regular aid and attendance, in the form 
of incapacity requiring care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment, falls in equipoise, in which case the 
appellant receives the benefit of the doubt in her favor.  
Accordingly, special monthly compensation based on regular 
need for aid and attendance is granted.      


ORDER

Special monthly compensation based on aid and attendance, for 
the purposes of accrued benefits, is granted subject to the 
laws and regulations governing monetary benefits.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


